Title: From John Adams to John Bondfield, 31 January 1780
From: Adams, John
To: Bondfield, John


     
      Sir
      Bourdeaux 31. January 1780
     
     At Bayonne, I had the Honour of yours of the 25. Decr. last, which was delivered me by Mr. Dufour, whom you desired to assist me with whatever I should want particularly with Money. Mr. Dufour politely offered me, Supplies of Cash, and services of any sort in which he could be usefull to me, and I was very sorry that I could not have the Opportunity of forming an Acquaintance with him: but my stay was necessarily too short at Bayonne.
     You will please to accept of my Thanks, for your kind Attention to me, and for your Attachment to the Honour of the united states: But as I was supplied with Funds Sufficient for my Purposes then, I shall defer making Use of your generous Offer untill some future Opportunity when it may become more necessary.
     I thank you, sir for the Intelligence contained in your Letter. I have suffered the Utmost Anxiety, on Account of the Confederation, not only on Account of the ship and the great Number of very respectable Characters on Board, but on Account of the delay of a most important Embassy to Spain. Yet I am not without hopes that she put back and that We shall still have a good Account of her. I have the Honour to be with great Respect & Esteem, sir your obliged and obedient servant
    